Exhibit 10.39

Execution Version

EMPLOYMENT AGREEMENT

The Employment Agreement (the “Agreement”) is made and entered into as of
April 18, 2012 (the “Effective Date”) by and between Galena Biopharma, Inc., a
Delaware corporation (the “Company”, or “Employer”), and Rosemary Mazanet, M.D.,
Ph.D., an individual and resident of the State of Conneticut (“Employee”).

WHEREAS, Employer and Employee desire to enter into an employment agreement
under which Employee shall serve on a full-time basis as the Company’s Executive
Vice President and Chief Medical Officer on the terms set forth in the
Agreement, with the term of the Agreement to commence on the Effective Date.

NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.

1. Engagement. Effective as of the Effective Date, Employer shall employ
Employee, and Employee shall serve, as the Company’s Executive Vice President
and Chief Medical Officer. Employee understands that her duties as Executive
Vice President and Chief Medical Officer may change from time to time during the
Term (as herewith defined) in the discretion of Employer’s Board of Directors
(hereinafter the “Board”), but such duties shall in all events be at least
consistent with the duties customarily assigned to the Executive Vice President
and Chief Medical Officer of a company substantially comparable as of the
Effective Date to Employer. As a condition to the Employee’s employment by the
Employer, Employee and Employer shall execute the Employee Confidentiality,
Non-Competition, and Proprietary Information Agreement, attached hereto as
Exhibit 1 (the “Confidentiality Agreement”).

2. Duties. Employee shall perform all duties assigned to her in accordance with
the terms of their Agreement by the Board faithfully, diligently and to the best
of her ability. Such duties include, without limitation, the overseeing and
implementation of the business plan adopted by the Board (as may be revised from
time to time by the Board). Employee shall perform the services contemplated
under the Agreement in accordance with the policies established by and under the
direction of the Board. Employee shall have such corporate power and authority
as shall reasonably be required to enable him to discharge her duties under the
Agreement. Employee’s services hereunder shall be rendered at Employee’s home
office in Cos Cob, CT (or such other location consistent with Employee’s
residence), except for travel when and as required in the performance of
Employee’s duties hereunder.

3. Time and Efforts. Employee shall devote all of her business time, efforts,
attention and energies to Employer’s business and the discharge of her duties
hereunder. Notwithstanding the foregoing, except as otherwise agreed to in
writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) her private passive investments, (b) her
charitable or community activities, (c) her participation in trade or
professional organizations and (d) and, her service on the board of directors
(or comparable body) of one third-party corporate entity that does not compete
with the Company Business (as defined in the Confidentiality Agreement).

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 1 of 7   



--------------------------------------------------------------------------------

4. Term. Employee’s employment shall commence on the Effective Date and shall
terminate on April     , 2014 (the “Term”), unless sooner terminated in
accordance with Section 6. Neither Employer nor Employee shall have any
obligation to extend or renew the Agreement or Employee’s employment. Unless the
parties otherwise agree in writing, Employee’s employment by Employer shall
terminate upon any termination or expiration of the Agreement.

5. Compensation. As the total consideration for Employee’s services rendered
under the Agreement, Employer shall pay or provide Employee the following
compensation and benefits:

5.1. Salary. Employee shall initially be entitled to receive sign-on bonus of
$50,000 and an annual base salary during the Term of Three Hundred and Seventy
Five Thousand Dollars ($375,000) (hereinafter the “Base Salary”) payable in
accordance with the usual payroll period of Employer, as established from time
to time.

5.2 Discretionary Bonus. Employee shall be eligible to receive a target
performance bonus of 25% of base salary, the determination of the amount of any
annual performance bonus earned by Employee to be made by the Board upon the
recommendation of the Compensation Committee of the Board and its sole
discretion.

5.3 Stock Option. On the Effective Date, the Company shall grant Employee a
stock option (“Option”) under the Company’s Amended and Restated 2007 Incentive
Plan (the “Plan”) to purchase One Hundred Fifty Thousand (150,000) shares of the
Company’s common stock. Except as provided in Section 6.2 of the Agreement, the
Option shall vest in equal quarterly installments over 3 years beginning on the
first quarterly anniversary of the Effective Date, provided, in each case, that
Employee remains in the continuous employ of Employer through such quarterly
anniversary date. The Option shall (a) be exercisable at an exercise price per
share equal to the closing market price of the Company’s common stock on the
date of the grant, (b) have a term of ten years, and (c) be on such other terms
as shall be determined by the Board (or the Compensation Committee of the Board)
and set forth in a customary form of stock option agreement under the Plan
evidencing the Option.

5.4. Expense Reimbursement. Employer shall reimburse Employee for reasonable
business expenses incurred by Employee in connection with the performance of
Employee’s duties in accordance with Employer’s usual practices and policies in
effect from time to time. Employer will reimburse reasonable and customary
expenses for the Employee to maintain her home office. Any reimbursements
hereunder shall be paid to Employee promptly in a lump sum in accordance with
such expense reimbursement policies and procedures then in effect.

5.5. Vacation. Employee will be entitled to four weeks of paid “time off”
(vacation days plus sick time/personal time) for each full calendar year in
accordance with the Company’s policies from time to time in effect, in addition
to holidays observed by the Company (for partial calendar years, the Employee’s
paid “time off” will be pro-rated). Paid time off may be taken at such times and
intervals as the Employee shall determine, subject to the business needs of the
Company, and otherwise shall be subject to the policies of the Company, as in
effect from time to time. The number of paid “time off” days will accrue per pay
period and will stop accruing once 20 days have been reached.

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 2 of 7   



--------------------------------------------------------------------------------

5.6. Employee Benefits. The Company shall provide Employee and her dependents
with coverage under all medical, dental and/or vision plans and other benefit
programs available to the Company’s executives and their dependents, to the
extent Employee and her dependents satisfy the applicable eligibility
requirements, and the Company shall pay, directly or indirectly, the monthly and
annual premiums associated with any such medical plans to the same extent the
Company pays such premiums for other executives of the Company. Employee shall
be eligible to participate in any medical insurance and other employee benefits
made available by Employer to all senior executives and/or all of employees of
Employer under Employer’s plans and employment policies in effect during the
Term. Employee acknowledges and agrees that, any such plans or policies now or
hereafter in effect may be modified or terminated by Employer at any time in its
discretion.

5.7. Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.

6. Termination. The Agreement and Employee’s employment may be terminated as set
forth in the Section 6.

6.1. Termination by Employer for Cause; Termination by Employee. Employer may
terminate Employee’s employment hereunder for Cause upon notice to Employee, and
Employee may terminate her employment hereunder, for any reason or no reason,
upon notice to Employer. Cause for the purpose of the Agreement shall mean any
of the following:

(a) Employee’s breach of any material term of the Agreement including its
Exhibits; provided that the first occasion of any particular breach shall not
constitute Cause unless Employee shall have previously received written notice
from Employer stating the nature of such breach and affording Employee at least
ten (10) days to correct such breach;

(b) Employee’s conviction of, or plea of guilty or nolo contendere to, any
felony or other crime of moral turpitude;

(c) Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;

(d) Employee’s continual failure or refusal to perform her material duties as
required under the Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 3 of 7   



--------------------------------------------------------------------------------

(e) Employee’s act or omission that, in the reasonable determination of
Employer’s Board (or a Committee of the Board), indicates alcohol or drug abuse
by Employee; or

(f) Employee’s act or personal conduct that, in the judgment of the Board (or a
Committee of the Board), gives rise to a material risk of liability of Employee
or Employer under federal or applicable state law for discrimination, or sexual
or other forms of harassment, or other similar liabilities to subordinate
employees.

Upon termination of Employee’s employment by Employer for Cause or by Employee
for any reason, all compensation and benefits to Employee hereunder shall cease
except that Employee shall be entitled to payment, not later than three days
after the date of termination, of (i) any accrued but unpaid salary and unused
vacation time (only as accrued during the then-current year of employment), and
(ii) reimbursement of business expenses accrued but unpaid as of the date of
termination. In addition, Employer’s indemnification obligations shall remain in
effect in accordance with the terms thereof.

6.2. Termination by Employer without Cause. Employer may also terminate
Employee’s employment without Cause during the Term; provided, however, that
Employer shall remain obligated to continue paying Employee’s Base Salary for
six (6) months. Upon any termination pursuant to the paragraph, Employee shall,
not later than three days after the date of termination, be entitled to payment
of any unused vacation time (only as accrued as of the date of such termination
and in accordance with applicable law) and reimbursement of business expenses
accrued but unpaid as of the date of termination.

Change of Control – If in the change of control of the company, the
compensation, benefits, title, or duties of the Employee under the agreement are
reduced, or the Employee must relocate more then 50 miles from her current
residence, the Employee is considered Terminated without Cause, with all of the
benefits and payments due Employee as detailed in Section 6.2 of the Employment
Agreement.

7. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of the
Confidentiality Agreement and, accordingly, that Employer shall be entitled to
equitable remedies, including, without limitation, specific performance,
temporary restraining orders, and preliminary injunctions and permanent
injunctions, to enforce such Section without the necessity of proving actual
damages in connection therewith. The provision shall not, however, diminish
Employer’s right to claim and recover damages or enforce any other of its legal
or equitable rights or defenses.

8. Indemnification. Employer and Employee acknowledge that, as the Chief Medical
Officer, Employee shall be a corporate officer of Employer and, as such,
Employee shall be entitled to indemnification to the full extent mandated by
Employer to its officers, directors and agents under the Employer’s Certificate
of Incorporation and Bylaws as in effect as of the date of the Agreement.

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 4 of 7   



--------------------------------------------------------------------------------

9. Severable Provisions. The provisions of the Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

10. Successors and Assigns. The Agreement shall inure to the benefit of and
shall be binding upon and enforceable by Employer, its successors and assigns
and Employee and her heirs and representatives; provided, however, that neither
party may assign the Agreement without the prior written consent of the other
party. Employer will cause any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer to assume expressly and agree to perform the
Agreement in the same manner and to the same extent that Employer would have
been required to perform it.

11. Entire Agreement. The Agreement, including the Confidentiality Agreement,
contains the entire agreement of the parties relating to the subject matter
hereof, and the parties hereto have made no agreements, representations or
warranties relating to the subject matter of the Agreement that are not set
forth otherwise therein or herein. Except as expressly provided herein, the
Agreement (including the Confidentiality Agreement) supersedes any and all prior
or contemporaneous agreements, written or oral, between Employee and Employer
relating to the subject matter hereof. Employee acknowledges that all
compensation and other obligations owed to Employee by Apthera pursuant to the
Prior Agreement have been fully and finally paid and satisfied as of the
Effective Date.

12. Amendment. No modification of the Agreement shall be valid unless made in
writing, approved by the Employer’s Board (or a committee of the Board) and
signed by the parties hereto and unless such writing is made by an executive
officer of Employer (other than Employee). The parties hereto agree that in no
event shall an oral modification of the Agreement be enforceable or valid.

13. Governing Law; Arbitration. The Agreement is and shall be governed and
construed in accordance with the laws of the State of Delaware without giving
effect to the choice-of-law rules of Delaware. Except to the extent a remedy is
sought as described in Section 7, above, any dispute arising out of, or relating
to, the Agreement or the breach thereof, or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in
Portland, Oregon in accordance with the rules of the American Arbitration
Association (the “AAA”) then in effect before a single arbitrator appointed in
accordance with such rules. Judgment upon any award rendered therein may be
entered and enforcement obtained thereon in any court having jurisdiction. Each
of the parties agrees that service of process in such arbitration proceedings
shall be satisfactorily made upon it if sent by registered mail addressed to it
at the address referred to in Section 14 below. The costs of such arbitration
shall be borne proportionate to the finding of fault as determined by the
arbitrator. Judgment on the arbitration award may be entered by any court of
competent jurisdiction.

14. Notice. All notices and other communications under the Agreement shall be in
writing and mailed, electronically mailed, telecopied (in case of notice to
Employer only) or

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 5 of 7   



--------------------------------------------------------------------------------

delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
the provision):

If to Employer:

Galena Biopharma, Inc.

Attn: Chief Executive Officer

310 N. State Street, Suite 208

Lake Oswego, OR 97034

Phone: 503-961-4466

Email: mahn@galenabiopharma.com

If to Employee:

Through company e-mail or company regular mail box if employed by Company or if
not employed:

Rosemary Mazanet, MD, PhD

24 Daffodil Lane

Cos Cob, CT 06807

Email: rmazanet@galenabiopharma.com

15. Survival. Sections 7 through 16 shall survive the expiration or termination
of the Agreement.

16. Counterparts. The Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

18. Attorney’s Fees. In any action or proceeding to construe or enforce any
provision of the Agreement the prevailing party shall be entitled to recover its
or her reasonable attorneys’ fees and other costs of suit in addition to any
other recoveries.

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 6 of 7   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agreement is executed as of the day and year first above
written.

 

EMPLOYER Galena Biopharma, Inc. By:  

/s/ Mark J. Ahn

Name:   Mark J. Ahn, Ph.D. Its:   President & Chief Executive Officer EMPLOYEE

/s/ Rosemary Mazanet

Rosemary Mazanet, M.D., Ph.D

 

Employment Agreement       Rosemary Mazanet, M.D., Ph.D.    Page 7 of 7   



--------------------------------------------------------------------------------

Exhibit 1

Galena Biopharma, Inc.

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND PROPRIETARY INFORMATION AGREEMENT

AGREEMENT, effective as of April 18, 2012, between Galena Biopharma, Inc., a
Delaware corporation (the “Company”), and Rosemary Mazanet, M.D., Ph.D. (the
“Employee”).

1. Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company, whether patentable or not, made or conceived by Employee or under
Employee’s direction during Employee’s employment with the Company, whether or
not made or conceived during normal working hours, or on the premises of the
Company (all of which are collectively termed “Intellectual Property”
hereinafter).

2. Employee agrees that all Intellectual Property, as defined above, shall be
the sole property of the Company and its assigns, and the Company and its
assigns shall be the sole owner of all patents and other rights in connection
therewith. Employee hereby assigns to the Company any rights Employee may have
or acquire in all Intellectual Property and all related patents, copyrights,
trademarks, trade names, and other industrial and intellectual property rights
and applications therefore, in the United States and elsewhere. Employee further
agrees that with regard to all future developments of Intellectual Property,
Employee will assist the Company in every way that may be reasonably required by
the Company (and at the Company’s expense) to obtain and, from time to time,
enforce patents on Intellectual Property in any and all countries that the
Company may require, and to that end, Employee will execute all documents
reasonably necessary for use in applying for and obtaining such patents thereon
and enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company (but only for the purpose of
executing and filing any such document). Employee’s obligation to assist the
Company in obtaining and enforcing patents for Intellectual Property in any and
all countries shall continue beyond the termination of Employee’s employment
with the Company, but the Company shall compensate Employee at a reasonable,
standard hourly rate following such termination for time directly spent by
Employee at the Company’s request for such assistance.

3. Employee hereby represents that Employee has no continuing obligation to
assign to any former employer or any other person, corporation, institution, or
firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of the Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with the Agreement.

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 1 of 6   



--------------------------------------------------------------------------------

4. Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with the
Agreement and/or developed by Employee during Employee’s employment with the
Company that are related directly or indirectly to the business of the Company.

5. Employee understands and agrees that a condition of Employee’s employment and
continued employment with the Company is that Employee has not brought and will
not bring to the Company or use in the performance of Employee’s duties at the
Company any materials or documents rightfully belonging to a former employer
which are not generally available to the public.

6. Employee recognizes that the services to be performed by Employee hereunder
are special, unique, and extraordinary and that, by reason of Employee’s
employment with the Company, Employee may acquire Confidential Information (as
hereinafter defined) concerning the operation of the Company, the use or
disclosure of which would cause the Company substantial loss and damage which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Employee agrees that Employee will not (directly or
indirectly) at any time, whether during or for a period of seven (7) years after
Employee’s employment with the Company:

(i) knowingly use for personal benefit or for any other reason not authorized by
the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;

(ii) disclose any such Confidential Information to any person or entity except
(A) in the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under the Agreement, or (D) with the prior
consent of the Board of Directors of the Company.

As used herein, “Confidential Information” includes proprietary and confidential
information with respect to the facilities and methods of the Company, reagents,
chemical compounds, cell lines or subcellular constituents, organisms, or other
biological materials, trade secrets, and other Intellectual Property, systems,
patent applications, procedures, manuals, confidential reports, financial
information, business plans, prospects, or opportunities, personnel information,
or lists of customers and suppliers which are generally known only to the
Company provided, however, that Confidential Information shall not include any
information that is known or becomes generally known or available publicly other
than as a result of disclosure by Employee which is not permitted as described
in clause (ii) above, or the Company discloses same to others without obtaining
an agreement of confidentiality.

Employee confirms that all Confidential Information is the exclusive property of
the Company. All business records, papers, documents and electronic materials
kept or made by Employee relating to the business of the Company which comprise
Confidential Information shall be and remain the property of the Company during
the Employee’s employment and at all times thereafter. Upon the termination, for
any reason, of Employee’s employment with the Company, or upon the request of
the Company at any time, Employee shall deliver to the

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 2 of 6   



--------------------------------------------------------------------------------

Company, and shall retain no copies of any written or electronic materials,
records and documents made by Employee or coming into Employee’s possession
concerning the business or affairs of the Company and which comprise
Confidential Information.

7. During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not directly
or indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of the development
of pharmaceutical vaccine products or vaccine product candidates for the
treatment of HER2-positive breast cancer (the “Company Business”) within the
United States or any other country in which the Company is conducting or is
actively seeking or planning to conduct the Company Business as of the date of
such termination. Notwithstanding the foregoing, except as otherwise agreed to
in writing, Employee shall have the right to perform such incidental services as
are necessary in connection with (a) her private passive investments, (b) her
charitable or community activities, (c) her participation in trade or
professional organizations, and (d) her service on the board of directors (or
comparable body) of one third-party corporate entity that does not compete with
the Company Business.

During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company):

 

  (i) solicit or contact in an effort to do business with any person who was or
is a customer of the Company during the Restricted Period, or any affiliate of
any such person, if such solicitation or contact is for the purpose of
competition in the field of cancer vaccines for HER2 positive breast cancer with
the Company; or

 

  (ii) solicit or induce any of the Company’s employees to leave their
employment with the Company or accept employment with anyone else, or hire any
such employees or persons who were employed by the Company during the Restricted
Period.

Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by the Section 7 for any other person.

The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship in the field of
cancer vaccines for HER2 positive breast cancer during the Restricted Period,
which notice shall include the name of, the business of, and the position that
Employee shall hold with such other entity.

8. In the event that Employee’s employment is transferred by the Company to a
subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of the
Confidentiality, Non-Competition, and Proprietary Information Agreement, be
considered as continued employment with the Company, unless Employee executes an
agreement, substantially similar in substance to the Agreement, and

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 3 of 6   



--------------------------------------------------------------------------------

until the effective date of said agreement in any such company for which
Employee becomes employed. It is further agreed that changes in Employee’s
position or title or location unless expressly agreed to in writing will operate
to terminate the Confidentiality, Non-Competition, and Proprietary Information
Agreement without Cause.

9. Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.

10. Employee obligations under the Agreement shall survive the termination of
Employee’s employment with the Company for the respective periods specifically
set forth herein regardless of the manner of, and reason for, such termination,
and shall be binding upon Employee’s heirs, executors, and administrators.

11. Employee understands and agrees that no license to any of the Company’s
trademarks, patents, copyrights or other proprietary rights is either granted or
implied by Employee’s access to and utilization of the Confidential Information
or Intellectual Property.

12. No delay or omission by the Company in exercising any right under the
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

13. Employee agrees that in addition to any other rights and remedies available
to the Company for any breach or threatened breach by Employee of Employee’s
obligations hereunder, the Company shall be entitled to enforcement of
Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction.

14. The Company may assign the Agreement to any other corporation or entity
which acquires (whether by purchase, merger, consolidation or otherwise) all or
substantially all of the business and/or assets of the Company. In the case of a
change of control of the Company in which the compensation, title, duties are
reduced, or requires the Employee to relocate more than 50 miles from her then
current residence, the Employee is considered Terminated without Cause, with all
of the benefits and payments due Employee under Section 6.2 of the Employee
Agreement. Employee shall have no rights of assignment.

15. If any provision of the Agreement shall be declared invalid, illegal, or
unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

16. The Agreement shall be effective as of the date first written above.

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 4 of 6   



--------------------------------------------------------------------------------

17. The Agreement shall be governed in all respects by the laws of the State of
Delaware, without regard to principles of conflicts of law.

[Signature Page Follows]

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 5 of 6   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has executed the Agreement as of the date set forth
above:

 

BY:  

/s/ Rosemary Mazanet

Name of Employee:   Rosemary Mazanet, M.D., Ph.D.

 

ACCEPTED AND AGREED TO: Galena Biopharma, Inc. BY:  

/s/ Mark J. Ahn

Name:   Mark J. Ahn, Ph.D. Title:   President & Chief Executive Officer

 

Exhibit 1       Rosemary Mazanet, M.D., Ph.D.    Page 6 of 6   